Case 1:18-cv-01456-AT-SDA Document 103 Filed 09 QO Page 10

  

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK re
; x DATE FILED: _ 9/17/2020
ALAN A. TARZY, ESQ., Hon. Analisa Torres, U.S.D.J.

Plaintiff,
-against-
Civ Action No.
ANDREW DWYER, DWYER & BARRETT, L.L.C,, 18 cv 1456 (AT)SDA)
formerly known as THE DWYER LAW FIRM,
L.L.C., NOTICE OF MOTION

Defendants,
wena nee n enna nner x

 

TO: + Andrew Dwyer, Esq.

DWYER & BARRETT, L.L.C.

17 Academy Street, Suite 1201

Newark, NJ 07102

Attorneys for Defendants

PLEASE TAKE NOTICE that on a date and time designated by the Court, Kayser

& Redfern, LLP the undersigned attorneys for the Plaintiff, will move before the Hon. Analisa
Torres, U.S.D.J., of the United States District Court for the Southern District of New York, at the
Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl Street, New York, NY 10007, for an Order,

in accordance with Section 6 of the ECF Rules and Instructions, granting Plaintiff leave to file

 

certain documents in redacted form or under seal, and granting such other and further relief as the

Court shall deem just and proper.
TAKE FURTHER NOTICE that the undersigned shall rely upon the

accompanying Declaration of Declan P. Redfern, in support of the motion.
Case 1:18-cv-01456-AT-SDA Document 103 Filed 09/17/20 Page 2 of 2

Oral argument is Hot requested on this motion.

Dated: New York, New York
September 16, 2020 KAYSER & REDFERN, LLP

Declan P. Redfern (DR 9292)
Attorneys for Plaintiff
515 Madison Avenue, 31%. Fl.
New York, NY 10022
Tel: 212-935-5057
Email: dredfern@515law.com

 

GRANTED. The documents at issue contain personal contact information
and personal financial information.

SO ORDERED.

Dated: September 17, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
